FILED:     November 8, 1996

                                PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 95-4004


RONALD BERNARD BENNETT,

                                                   Petitioner - Appellant,

     versus


RONALD   J.  ANGELONE,   Director,         Virginia
Department of Corrections,
                                                    Respondent - Appellee.



                                O R D E R


     We have before us a motion to stay the execution of Bennett,

which execution has been set for November 21, 1996. The motion was
filed November 5, 1996.     On October 23, 1996, we entered our order

staying the execution of Bennett until the final disposition of any

timely filed petition for certiorari in the Supreme Court of the

United States. That stay of execution was vacated by order of the

Supreme Court in Angelone v. Bennett, No. A-303 on November 4,

1996.

     Our said order of October 23, 1996, reflected a long-standing

practice in this circuit of treating death penalty cases the same

as other criminal cases with respect to time restrictions on filing

writs of certiorari.       That practice had been followed, at least

until   Netherland    v.   Tuggle,   116   S.Ct.    4,   (1995),   and   even
thereafter.        But the said decision of the Court in this case

vacating our said order of October 23, 1996 made it plain that the

Court does not approve of our said practice.

      The gist of Bennett's present motion is that ". . . Bennett is

requesting only that he be afforded the same time for filing a
petition for a writ of certiorari that is afforded to other

litigants in the United State Supreme Court." Petition, p. 1. That

same reason was offered in Bennett's previous petition filed

October 16, 1996, p. 1.        That the present motion is without merit

is made plain by the dissenting opinions in Angelone v. Bennett,

No. A-303, to which we have previously referred.

      With respect to other merit of the motion for a stay of

execution which was filed October 16, 1996, we are of opinion the
execution date having been set, the only open question is whether

or   not   there    is   "'a   significant   possibility   of   reversal.'"

Netherland v. Tuggle, 116 S.Ct. at 5.

      The said motion for a stay of execution relies, as grounds for

reversal, on improper argument of the Commonwealth's attorney at
the sentencing phase and the failure of Bennett's attorneys to

object to that argument.        In our opinion in this case, however, we

rejected the contention that the argument was constitutionally

impermissible because

      it was not sufficiently egregious to render Bennett's
      trial fundamentally unfair.     First, the evidence of
      Bennett's guilt was powerful, and there is little doubt
      that the murder of which he was convicted was a
      particularly vile one.    Next, immediately before the
      sentencing argument, the trial court gave the standard
      instruction, "What the lawyers say is not evidence. You
      heard the evidence. You decide what the evidence is."
      [page citation omitted]      Thus, we ultimately are
        convinced that the Commonwealth's improper arguments--
        though clearly such--did not so infect the sentencing
        proceedings as to render them constitutionally unfair.

Slip, p. 14.
        With respect to the contention that Bennett's attorneys were

incompetent for not objecting to the closing argument, we rejected

that claim also.       Bennett's attorneys had intentionally not

objected as a tactical matter.     We noted that such is a standard

trial tactic and concluded that the failure to object did not

render them constitutionally ineffective.     Slip, p. 19-20.

        We adhere to those conclusions and are of opinion that there

is not a significant possibility of reversal in this case.

        It is accordingly ADJUDGED and ORDERED that the motion for a

stay of execution shall be, and the same hereby is, denied. *
        With the concurrences of Judge Phillips and Judge Motz.



                                 /s/ H. E. Widener, Jr.

                                      For the Court




    *
      We adopt the reasoning of Judge Widener in the opinion filed
November 7, 1996, in the case of Beaver v. Netherland, No. 95-4003,
as it may concern our consideration of motions for stays of
executions in capital cases. It is also not remiss for us to say
that the attorneys for Bennett would be well advised to file
forthwith in the Supreme Court of the United States their petition
for certiorari, together with any appropriate motions.